FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                        March 1, 2013

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
CHRISTOPHER W. WEBB,

             Plaintiff-Appellant,

v.                                                        No. 12-7038
                                                 (D.C. No. 6:11-CV-00134-JHP)
OKLAHOMA DEPARTMENT OF                                    (E.D. Okla.)
HUMAN SERVICES; CHOCTAW
NATION TRIBAL COMPLEX; STATE
OF OKLAHOMA PROBATION AND
PAROLE OFFICE; DISTRICT
ATTORNEY'S OFFICE OF BRYAN
COUNTY; ROCKY POWERS,

             Defendants-Appellees.


                            ORDER AND JUDGMENT*


Before ANDERSON and BALDOCK, Circuit Judges, and BRORBY, Senior Circuit
Judge.


      Christopher W. Webb, pro se, appeals from the district court’s denial of his

post-judgment motions to allow him to amend his complaint. We have jurisdiction


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
under 28 U.S.C. § 1291, and we remand the case to the district court with instructions

to dismiss the complaint without prejudice for lack of subject-matter jurisdiction.

                                           I.

      Mr. Webb sued the Oklahoma Department of Human Services (Human

Services), the Choctaw Nation Tribal Complex (Choctaw Nation), the Oklahoma

Probation and Parole Office (Probation and Parole), the Bryan County District

Attorney’s Office (District Attorney’s Office), and state court judge Rocky Powers

(Judge Powers) under 42 U.S.C. § 1983 for conspiring to unlawfully remove his

daughter from his home and prevent him from seeing his wife.

      The district court dismissed the complaint with prejudice on the grounds of

immunity. Mr. Webb did not file a notice of appeal from that order; instead, he filed

motions for leave to amend his complaint to substitute as defendants numerous

individuals from Human Services, Probation and Parole, and the District Attorney’s

Office.1 The court concluded that an amended complaint could not be filed unless

the judgment was vacated or set aside. The court considered the motions under

Fed. R. Civ. Proc. 60(b) and denied them. Mr. Webb now appeals.

                                          II.

      According to the complaint, Mr. Webb’s daughter was born in May 2007 while

he was under the supervision of Probation and Parole. At the end of his supervisory
1
      In his post-judgment motions, Mr. Webb did not seek to add any individuals
from the Choctaw Nation as defendants, nor did he claim any error as to the dismissal
of Judge Powers.


                                         -2-
period, he moved to Texas. In 2008, Mr. Webb returned to Oklahoma with his wife

and child, and “check[ed] in with the Sheriff(s) Dept. to comply with (registration

laws).” R. at 12. Mr. Webb alleged that once the defendants learned that he had

returned to Oklahoma, they conspired to obtain an emergency order to remove her

from his custody “because [he was a] convicted-sex offender-at-home alone with his

child.” Id. at 13. He also complained that Judge Powers acted outside the law at a

subsequent child-endangerment proceeding when he “grant[ed]-the-state-continued

custody-of-[his]-child.” Id. at 14. In addition to money damages to compensate him

for the loss of “liberty-especially-with wife & children,” id. at 37, Mr. Webb

requested “injunctive (or) declaratory-relief/sanctions-in order-to-re-establish-

Communications-with [his]-wife & children[,] [and] A-Judicial-Review,” id. at 38.

                                            III.

       We have an independent duty to examine the district court’s subject-matter

jurisdiction. See Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986)

(holding that a federal appellate court has an obligation to satisfy itself of the district

court’s jurisdiction, and if the court was without jurisdiction, the appellate court has

jurisdiction “for the purpose of correcting the error of the [district] court in

entertaining the suit.” (internal quotation marks omitted).

       We have carefully reviewed Mr. Webb’s complaint and his brief and conclude

that his claims are barred by the Rooker-Feldman doctrine, which “is jurisdictional.”




                                           -3-
Worthington v. Anderson, 386 F.3d 1314, 1318 (10th Cir. 2004).2 “The

Rooker-Feldman doctrine prevents the lower federal courts from exercising

jurisdiction over cases brought by state-court losers challenging state-court

judgments rendered before the district court proceedings commenced.” Mann v.

Boatright, 477 F.3d 1140, 1146 (10th Cir. 2007) (internal quotation marks omitted).3

The doctrine also bars the court from exercising jurisdiction over claims that are

“‘inextricably intertwined’ with the state court’s judgment.” Id. at 1147 (quoting

Exxon-Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)).

      It is apparent from the complaint that Mr. Webb seeks, among other things, to

directly attack Judge Power’s orders. He also seeks monetary damages against the

government agencies that obtained the orders and continue to enforce them. The

damage claims are “inextricably intertwined” with the orders because they “assert

injuries based on the [state-court orders] and, for [him] to prevail, would require the

district court to review and reject those [orders].” Mann, 477 F.3d at 1147. Last, his

claims for injunctive and declaratory relief are also barred because he seeks to re-

establish his custodial rights, which would also require the district court to overturn

the state-court orders.

2
      Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Cir. v. Feldman, 460 U.S.
462 (1983).
3
       “[T]he Rooker-Feldman doctrine is confined to cases brought after the state
proceedings have ended.” Mann v. Boatright, 477 F.3d 1140, 1146 (10th Cir. 2007)
(internal quotation marks omitted). Mr. Webb has never alleged or argued that the
orders are not final.


                                          -4-
      We remand the case to the district court with instructions to dismiss the

complaint without prejudice for lack of subject-matter jurisdiction. The Choctaw

Nation’s motion to dismiss the appeal is denied as moot.

                                              Entered for the Court


                                              Stephen H. Anderson
                                              Circuit Judge




                                        -5-